Case: 3:17-cr-00071-WHR Doc #: 131 Filed: 02/18/21 Page: 1 of 2 PAGEID #: 3983

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
UNITED STATES OF AMERICA, : Case No. 3:17-cr-071
Plaintiff, : Judge Walter H. Rice

v.
LAITH WALEED ALEBBINI,

Defendant.

FINAL ORDER OF FORFEITURE

Upon the United States’ Motion for Final Order of Forfeiture and the Court’s review of the
record, the Court HEREBY FINDS THAT:

On March 12, 2019, the Court entered a Preliminary Order of Forfeiture, finding that all
right, title, and interest in the following property (hereinafter the “subject property”) had been
forfeited to the United States pursuant to 18 U.S.C. § 981(a)(1)(G)(i)-(iii) and 28 U.S.C. § 2461(c):

e a black in color “Blu” brand, cell phone with a cracked screen; and

e HP laptop computer, model number 15-1233wm, bearing serial number

5CD537AD81.

The Court also found that the defendant had an interest in the subject property and directed
the United States to seize the subject property and to give notice of its intent to forfeit the property.

The United States gave electronic notice through the CM/ECF notification system of the
Motion for Preliminary Order of Forfeiture to counsel for the defendant, and the defendant did not
object thereafter to the forfeiture.

On June 13, 2019, the Court held the defendant’s sentencing hearing and announced the

forfeiture of the subject property. The Amended Judgment establishes that the defendant shall
Case: 3:17-cr-00071-WHR Doc #: 131 Filed: 02/18/21 Page: 2 of 2 PAGEID #: 3984

forfeit the subject property to the United States.

The United States published notice of this forfeiture action and its intent to dispose of the
subject property in accordance with the law on an official internet government forfeiture site
(www. forfeiture.gov) for at least 30 consecutive days, beginning on March 29, 2019.

The United States did not send direct written notice of the Preliminary Order of Forfeiture
because no person or entity reasonably appeared to be a potential claimant with standing to contest
the forfeiture of the subject property in the ancillary proceeding.

No person or entity has filed a timely petition with the Court asserting any interest in the
subject property or objecting to its proposed forfeiture.

THEREFORE, IT IS HEREBY ORDERED THAT:

1. All right, title, and interest in the subject property is condemned and forfeited to the
United States under 18 U.S.C. § 981(a)(1)(G)()-(iii) and 28 U.S.C. § 2461(c) and no right, title,
or interest shall remain in any other person or entity.

2. The United States shall dispose of the subject property in accordance with the law.

Bi, The United States District Court shall retain jurisdiction in the case for the purpose
of enforcing this Final Order of Forfeiture.

SO ORDERED:

Dated: 2,.%-24 Ld os oie

WALTER H. RICE
UNITED STATES DISTRICT JUDGE

 
